UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BONIFACE O. ODOR; JACINTA I. ODOR,    
                       Petitioners,
                v.
U.S. IMMIGRATION & NATURALIZATION               No. 02-1858
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                      
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                   (A74-626-452, A74-626-453)

                     Submitted: March 10, 2003

                     Decided: March 20, 2003

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington,
D.C., for Petitioners. Robert D. McCallum, Jr., Assistant Attorney
General, Terri J. Scadron, Assistant Director, Virginia M. Lum,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondents.
2                            ODOR v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Boniface O. Odor and Jacinta I. Odor, husband and wife and
natives and citizens of Nigeria, seek review of a decision of the Board
of Immigration Appeals ("Board") affirming the immigration judge’s
("IJ") denial of their applications for asylum and withholding of
deportation. We have reviewed the administrative record, the Board’s
order and the IJ’s decision and find substantial evidence supports the
Board’s conclusion that the Odors failed to establish a well-founded
fear of persecution necessary to qualify for relief from deportation.
See 8 C.F.R. § 208.13(b) (2002). We have reviewed the IJ’s credibil-
ity determinations and conclude that they are supported by specific,
cogent reasoning, and therefore are entitled to substantial deference.
Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989). We conclude that the
record supports the Board’s conclusion that the Odors failed to estab-
lish their eligibility for asylum.

   The standard for receiving withholding of deportation is "more
stringent than that for asylum eligibility." Chen v. INS, 195 F.3d 198,
205 (4th Cir. 1999). An applicant for withholding must demonstrate
a clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As the Odors have failed to establish refugee status,
they cannot satisfy the higher standard for withholding of deportation.

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED